Supreme Court of Florida
                                   ____________

                                   No. SC20-873
                                   ____________


     IN RE: AMENDMENTS TO FLORIDA RULE OF JUDICIAL
   ADMINISTRATION 2.420, THE FLORIDA RULES OF JUVENILE
  PROCEDURE, AND FLORIDA RULE OF APPELLATE PROCEDURE
        FORM 9.900(f)—2020 JOINT FAST-TRACK REPORT.

                                    July 2, 2020

PER CURIAM.

      The Florida Bar’s Rules of Judicial Administration Committee (RJA

Committee) and Juvenile Court Rules Committee (JCR Committee) have filed a

joint “fast-track” report proposing amendments to the Florida Rules of Judicial

Administration and Florida Rules of Juvenile Procedure in response to recent

legislation. See Fla. R. Jud. Admin. 2.140(e). We have jurisdiction 1 and adopt the

proposed amendments with minor modifications discussed herein. 2 We also

amend a Florida Rule of Appellate Procedure form, on our own motion, to conform



      1. See art. V, § 2(a), Fla. Const.
      2. Minor technical corrections to several of the rule and form amendments
proposed by the JCR Committee are not discussed.
with a proposed amendment to a Rule of Juvenile Procedure form and the relevant

legislation.

                                 BACKGROUND

      “In 2004, the Constitution of the State of Florida was amended to include

Article X, Section 22, permitting the Legislature to provide for parental notice of

termination of a minor’s pregnancy.” In re Amends. to Fla. Rules of Juv. Pro. and

Fla. Rules of App. Pro.—Judicial Waiver of Parental Notice of Termination of

Pregnancy, 907 So. 2d 1161, 1162 (Fla. 2005). In response to that constitutional

amendment, the 2005 Florida Legislature passed chapter 2005-52, Laws of Florida,

creating section 390.01114, Florida Statutes (2019), the Parental Notice of

Abortion Act. In re Amends., 907 So. 2d at 1162. The Parental Notice of Abortion

Act requires parental notification before a minor may obtain an abortion but

provides that a minor may petition the circuit court to obtain a judicial waiver of

the notification requirement. Id. Following the passage of the legislation, this

Court adopted the necessary rules and forms applicable to such proceedings. Id.

      The Legislature has now passed Florida CS for CS for SB 404, amending

section 390.01114(5) to require, in addition to the existing notice requirement,

parental consent to the termination of pregnancy procedure performed on a minor.

Additionally, as relevant here, Florida CS for CS for SB 406 created section

390.01118(1), Florida Statutes, to make confidential and exempt from the public’s


                                         -2-
right to access under article I, section 24(a) of the Florida Constitution any

information held by a circuit or appellate court that could be used to identify a

minor who petitions the court for a waiver from the statutory requirement that a

parent or legal guardian consent to the termination. The new legislation is

effective on July 1, 2020. Fla. SB 404, § 6 (2020); Fla. SB 406, § 3 (2020).

      In response to the new legislation, the RJA Committee proposes amending

Florida Rule of Judicial Administration 2.420 (Public Access to and Protection of

Judicial Branch Records). The JCR Committee proposes amending Florida Rules

of Juvenile Procedure 8.805 (Commencement of Proceedings), 8.810 (Petition),

8.815 (Counsel), 8.820 (Hearing), 8.830 (Transcripts), 8.835 (Confidentiality of

Records), and 8.987 (Petition for Judicial Waiver of Parental Notification of

Termination of Pregnancy), as well as forms 8.988 (Sworn Statement of True

Name and Pseudonym), 8.990 (Final Order Granting Petition for Judicial Waiver

of Parental Notice of Termination of Pregnancy), 8.991 (Final Order Dismissing

Petition for Judicial Waiver of Parental Notice of Termination of Pregnancy), and

8.992 (Minor’s Petition to Chief Judge to Require a Hearing on Her Petition for

Judicial Waiver of Notice).

      The Executive Committee of the Board of Governors of The Florida Bar

approved the Committees’ proposals by a vote of 10-0-1. The RJA and JCR

Committees did not publish the proposals before filing them with the Court. After


                                         -3-
considering the Committees’ proposals and the relevant legislation, we amend the

Florida Rules of Judicial Administration and Florida Rules of Juvenile Procedure

as proposed by the Committees with minor modifications. Additionally, on our

own motion, we amend Florida Rule of Appellate Procedure form 9.900(f) (Notice

of Appeal of an Order Dismissing a Petition for a Judicial Waiver of Parental

Notice of Termination of Pregnancy and Advisory Notice to Minor) to conform

with an amendment to Rule of Juvenile Procedure form 8.991 and to the legislative

changes to section 390.01114. The more significant amendments are discussed

below.

                                  AMENDMENTS

      First, we amend Rule of Judicial Administration 2.420(d)(1)(B) (Procedures

for Determining Confidentiality of Court Records), which lists the information in

court records that the clerk of court must designate and maintain as confidential.

See In re Amends. to Fla. Rule of Jud. Admin. 2.420–2017 Fast-Track Report, 233

So. 3d 1022 (Fla. 2018). Rule 2.420(d)(1)(B)(vii) currently lists “[i]nformation

that can be used to identify a minor petitioning for a waiver of parental notice

when seeking to terminate pregnancy” under section 390.01116 as one of the

categories of court records the clerk of court must keep confidential. New section

390.01118(1) provides that “[a]ny information that can be used to identify a minor

who is petitioning a circuit court for a judicial waiver” is “[c]onfidential and


                                         -4-
exempt from [section] 119.07(1) and [section] 24(a), [article] I of the [Florida]

Constitution, if held by a circuit court or an appellate court.” Accordingly, we

amend rule 2.420(d)(1)(B)(vii) by adding the phrases “or guardian” and “or

consent” to reflect the legislative changes.

      Additionally, we amend Rules of Juvenile Procedure 8.805 (Commencement

of Proceedings), 8.810 (Petition), and 8.820 (Hearing) by adding language

regarding consent to the existing language pertaining to notice to encompass the

two separate matters for which a pregnant minor may now seek a waiver. We

similarly amend the forms to also include language regarding waivers for consent.

For example, we amend the title of form 8.987 to read: “Petition for Judicial

Waiver of Parental Consent to or Notification of and Consent to Termination of

Pregnancy.” Also, in addition to the JCR Committee’s proposed changes to form

8.988 (Sworn Statement of True Name and Pseudonym), we further amend

paragraph three of the form, which references form 8.987, to reflect the amended

title of form 8.987. Additionally, we have revised the JCR Committee’s proposed

amendments to the title of the petition in form 8.992 to read: “Minor’s Petition to

Chief Judge to Require a Hearing on Her Petition for Judicial Waiver of Consent

or Notice and Consent.” Lastly, due to the renumbering of subdivisions in section

390.01114, we replace statutory references throughout the Rules of Juvenile

Procedure with “law.”


                                         -5-
      Furthermore, we also amend, on our own motion, Florida Rule of Appellate

Procedure form 9.900(f) (Notice of Appeal of an Order Dismissing a Petition for a

Judicial Waiver of Parental Notice of Termination of Pregnancy and Advisory

Notice to Minor). One of the amendments to Florida Rule of Juvenile Procedure

form 8.991 amends the title of Rule of Appellate Procedure form 9.900(f), as

referenced in form 8.991, to reflect the legislative changes. Thus, to conform with

the legislative changes, and for consistency with the amendments to form 8.991,

we amend the title of form 9.900(f) to read: “Notice of Appeal of an Order

Dismissing a Petition for Judicial Waiver of Parental Consent to or Notice of and

Consent to Termination of Pregnancy and Advisory Notice to Minor.” We also

similarly amend the case style, the notice section, paragraph one, and paragraph

five of form 9.900(f) to include consent.

                                 CONCLUSION

      Accordingly, the Florida Rules of Judicial Administration, the Florida Rules

of Juvenile Procedure, and the Florida Rules of Appellate Procedure are amended

as reflected in the appendix to this opinion. New language is indicated by

underscoring; deletions are indicated by struck-through type. The amendments

shall take effect immediately upon the release of this opinion. Because the

amendments were not published for comment prior to their adoption, interested




                                        -6-
persons shall have seventy-five days from the date of this opinion in which to file

comments with the Court.3

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ, and
COURIEL, JJ., concur.




       3. All comments must be filed with the Court on or before September 15,
2020, with a certificate of service verifying that a copy has been served on the
Committee Chairs, Michael Jeffrey Korn, Chair, Rules of Judicial Administration
Committee, Korn & Zehmer, P.A., 501 Riverside Avenue, Suite 903, Jacksonville,
Florida 32202-4940, mkorn@kornzehmer.com, Matthew Charles Wilson, Chair,
Juvenile Court Rules Committee, Children’s Legal Services, 160 West
Government Street, Suite 701, Pensacola, Florida 32502-5735,
matthew.wilson@myflfamilies.com, and Hon. Stephanie Williams Ray, Chair,
Appellate Court Rules Committee, First District Court of Appeal, 2000 Drayton
Drive, Tallahassee, Florida 32399-0001, rays@1dca.org, and on the Bar Staff
Liaisons to the Committees, Krys Godwin, 651 E. Jefferson Street, Tallahassee,
Florida 32399-2300, kgodwin@floridabar.org, and Mikalla Andies Davis, 651 E.
Jefferson Street, Tallahassee, Florida 32399-2300, mdavis@floridabar.org, as well
as a separate request for oral argument if the person filing the comment wishes to
participate in oral argument, which may be scheduled in this case. The Committee
Chairs have until October 6, 2020, to file a response to any comments filed with
the Court. If filed by an attorney in good standing with The Florida Bar, the
comment must be electronically filed via the Florida Courts E-Filing Portal (Portal)
in accordance with In re Electronic Filing in the Supreme Court of Florida via the
Florida Courts E-Filing Portal, Fla. Admin. Order No. AOSC13-7 (Feb. 18,
2013). If filed by a nonlawyer or a lawyer not licensed to practice in Florida, the
comment may be, but is not required to be, filed via the Portal. Comments filed
via the Portal must be submitted in Microsoft Word 97 or higher. See In re
Electronic Filing in the Florida Supreme Court, Fla. Admin. Order No. AOSC17-
27 (May 9, 2017). Any person unable to submit a comment electronically must
mail or hand-deliver the originally signed comment to the Florida Supreme Court,
Office of the Clerk, 500 South Duval Street, Tallahassee, Florida 32399-1927; no
additional copies are required or will be accepted.


                                        -7-
THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Judicial Administration, Florida Rules of
Juvenile Procedure, and Florida Rules of Appellate Procedure

Michael Jeffrey Korn, Chair, Jacksonville, Florida, Honorable Josephine Gagliardi,
Past Chair, Rules of Judicial Administration Committee, Fort Myers, Florida;
Matthew Charles Wilson, Chair, Pensacola, Florida, Linda McGrady Berman, Past
Chair, Rules of Juvenile Procedure Committee, Fort Lauderdale, Florida; Hon.
Stephanie Williams Ray, Chair, Appellate Court Rules Committee, Tallahassee,
Florida; and Joshua E. Doyle, Executive Director, Krys Godwin and Mikalla
Andies Davis, Bar Liaisons, The Florida Bar, Tallahassee, Florida,

      for Petitioners




                                       -8-
                                       APPENDIX

RULE 2.420.         PUBLIC ACCESS TO AND PROTECTION OF
                    JUDICIAL BRANCH RECORDS

      (a) – (c)     [No Change]

      (d)    Procedures for Determining Confidentiality of Court Records.

             (1) The clerk of the court shall designate and maintain the
confidentiality of any information contained within a court record that is described
in subdivision (d)(1)(A) or (d)(1)(B) of this rule. The following information shall
be maintained as confidential:

                    (A)   [No Change]

                    (B) except as provided by court order, information subject to
subdivision (c)(7) or (c)(8) of this rule that is currently confidential or exempt from
section 119.07, Florida Statutes, and article I, section 24(a) of the Florida
Constitution as specifically stated in any of the following statutes or as they may
be amended or renumbered:

                          (i) - (vi)     [No Change]

                          (vii) Information that can be used to identify a minor
petitioning for a waiver of parental or guardian notice or consent when seeking to
terminate pregnancy. §§ 390.01116, 390.01118, Fla. Stat.

                          (viii) - (xxiii)         [No Change]

             (2) – (5)    [No Change]

      (e) – (m)     [No Change]

                                   Committee Note

                                         [No Change]

                             2007 Court Commentary

                                         [No Change]


                                             -9-
RULE 8.805.        COMMENCEMENT OF PROCEEDINGS

      (a) Petition to Be Filed. Proceedings for a judicial waiver of parental
consent or notice of and consent to termination of pregnancy shall be commenced
by the filing of a petition in circuit court.

      (b) – (c)    [No Change]

       (d) Procedures Upon Filing Petition. Upon the filing of a petition, the
clerk of the circuit court shall immediately:

             (1)   [No Change]

            (2) provide the minor with a certified copy of Form 8.988, Sworn
Statement of True Name and Pseudonym;

             (3)   provide the minor with Form 8.989, Advisory Notice to Minor;

             (4) – (5)    [No Change]

      (e) Fees and Costs. No filing fees or court costs shall be assessed against
any pregnant minor who petitions a court for a waiver of parental consent or
notice.

RULE 8.810.        PETITION

      The petition shall include:

      (a) – (b)    [No Change]

      (c) a statement that the minor is pregnant and consent or notice and
consent has not been waived;

      (d) a statement that the minor desires to terminate her pregnancy without
consent from or notice to and consent from a parent or legal guardian; and

      (e)    a short and plain statement of facts to establish any of the following:

             (1)   [No Change]

             (2) The minor is a victim of child abuse or sexual abuse by one or
both of her parents or a legal guardian.

                                        - 10 -
             (3) Consent from or Nnotification of ato and consent from the
parent or legal guardian is not in the best interests of the minor.

RULE 8.815.        COUNSEL

       As provided by section 390.01114(4)(a), Florida Statuteslaw, the circuit
court shall advise the minor that she has a right to court-appointed counsel and
shall provide her with counsel upon her request at no cost. The court shall, upon
request, provide counsel for the minor at least 24 hours before the court
proceeding.

RULE 8.820.        HEARING

       (a) Hearing by Judge. A judge shall conduct an informal hearing on the
petition within the time limits provided by law and these rules. General magistrates
and special magistrates shall not hear a petition for a judicial waiver of parental
notice of termination of pregnancy.

      (b)    [No Change]

      (c)    Burdens of Proof.

             (1)   [No Change]

              (2) A finding that the minor is a victim of child abuse or sexual
abuse inflicted by one or both of her parents or a legal guardian requires proof by a
preponderance of the evidence.

             (3) A finding that consent from or notification ofto and consent
from a parent or legal guardian is not in the best interests of the minor requires
proof by clear and convincing evidence.

       (d) Time Limits. As provided by section 390.01114(4)(b), Florida
Statuteslaw:

             (1) – (3)    [No Change]

       (e) Confidentiality of Hearings. Hearings under this part shall be closed
to the public and all records thereof shall remain confidential as provided by
sections 390.01114(4)(e) and 390.01116, Florida Statuteslaw. Persons other than
the petitioner may be permitted to attend the hearing at the request of the


                                        - 11 -
petitioner. The court shall advise all persons in attendance that the hearing is
confidential. Subject to a judge’s availability as required under law, hearings held
under this part must be held in chambers or in a similarly private and informal
setting within the courthouse.

RULE 8.830.        TRANSCRIPTS

      A court that conducts proceedings pursuant to these rules shall provide for a
written transcript of all testimony and proceedings as provided by section
390.01114(4)(e), Florida Statuteslaw.

RULE 8.835.        CONFIDENTIALITY OF RECORDS

       (a) As provided by section 390.01116, Florida Statuteslaw, any
information including the petition, documents, transcripts, recordings of cases, and
any other information that could be used to identify a minor who has petitioned the
court for a judicial waiver of parental notice of termination of pregnancy is
confidential and exempt from section 119.07(1), Florida Statutes, and section
24(a), Article I, of the State Constitution.

      (b)    [No Change]




                                        - 12 -
FORM 8.987.                         PETITION FOR JUDICIAL WAIVER OF PARENTAL CONSENT
                                    TO OR NOTIFICATION OF AND CONSENT TO TERMINATION
                                    OF PREGNANCY

                       IN THE CIRCUIT COURT OF THE ………. JUDICIAL CIRCUIT
                                     IN AND FOR …………… COUNTY, FLORIDA
In the Interest of …………… (pseudonym or initials of minor)

                                                                                                            Case No.: ……….
                                                                                                            Division: ……….
PETITION FOR JUDICIAL WAIVER OF PARENTAL CONSENT TO OR NOTICE OF AND
                                   CONSENT TO TERMINATION OF PREGNANCY
I certify that the following information is true and correct:

(1)     The pseudonym or initials of the minor (is/are) .................................., and the minor has
filed a Sworn Statement of True Name and Pseudonym with the clerk.

(2)         The minor is ..... years old.

(3)         The minor is pregnant and parental notice or consent has not been waived.

(4) The minor desires to terminate her pregnancy without ………. notice ………. consent
………. consent and notice [check which applies]

to a parent or legal guardian for one or more of the following reasons:

                                                             [check all that apply]
            .....       a.          The minor is sufficiently mature to decide whether to terminate her
pregnancy, for the following reason(s): …………………………………………………................
............................................................................................................................................................

        .....  b.      The minor is a victim of child abuse or sexual abuse inflicted by one or
both of her parents or a legal guardian.

            .....       c.          Notification of a parent or legal guardian is not in the best interests of the
minor, for the following reason(s):
…………………………………………………...................................
............................................................................................................................................................

(5)     The minor requests that the court enter an order authorizing her to consent to the
performance or inducement of a termination of pregnancy without notification of a parent or
legal guardian.

(6)         The minor requests the appointment of an attorney to represent her in this matter:


                                                                        - 13 -
                                             [check one]
                   .....   yes

                   .....   no

(7)     The minor elects the following method or methods for receiving notices of hearings or
other court actions in this case:

.....   Through a third party whose name is .................... and whose address and phone number
for purposes of notice are ...................., .....................

.....       The minor will contact the office of the clerk of court at the following phone number
.......................................

        I understand that by signing this form I am swearing to or affirming the truthfulness of
the claims made in this petition and that the punishment for knowingly making a false statement
includes fines, imprisonment, or both.

Signature:

Date: ..........

       (You may sign a name other than your true name, such as Jane Doe or other pseudonym
under which your petition is being filed.)




                                               - 14 -
FORM 8.988.             SWORN STATEMENT OF TRUE NAME AND PSEUDONYM

                 SWORN STATEMENT OF TRUE NAME AND PSEUDONYM
NOTICE TO THE CLERK OF COURT: A CERTIFIED COPY OF THIS DECLARATION
WITH THE CASE NUMBER NOTED ON IT SHALL BE GIVEN TO THE MINOR AFTER
SHE SIGNS IT.

THE ORIGINAL SHALL IMMEDIATELY BE PLACED IN A SEALED ENVELOPE WHICH
SHALL BE FILED UNDER SEAL AND KEPT UNDER SEAL AT ALL TIMES.

(1)      My true name is             , and my address is                          .

                         (print your name)                 (print your address)

(2)      My date of birth is           .

(3)   I have filed a Petition for Judicial Waiver of Parental Consent to or Notice of and
Consent to Termination of Pregnancy under the name or initials              on          .
                                                                    (date)

I understand that by signing this form I am swearing to or affirming the truthfulness of the
information herein and that the punishment for knowingly making a false statement includes
fines, imprisonment or both.

Dated:                                Signature:

                                             (You must sign your true name.)




                                              - 15 -
FORM 8.990.           FINAL ORDER GRANTING PETITION FOR JUDICIAL WAIVER
                      OF PARENTAL CONSENT TO OR NOTICE OF AND CONSENT
                      TO TERMINATION OF PREGNANCY

     FINAL ORDER GRANTING PETITION FOR JUDICIAL WAIVER OF PARENTAL
  CONSENT TO OR NOTICE OF AND CONSENT TO TERMINATION OF PREGNANCY
       THIS CAUSE having come before the court on a petition for judicial waiver of parental
consent or notice of and consent to termination of pregnancy and the court being otherwise
advised in the premises, finds the following:

.....  The minor has proven by clear and convincing evidence that she is sufficiently mature to
decide whether to terminate her pregnancy, for the following reason(s): …………………………
……………………………..………………………………………………………………………
………………………………………………………………………………………………………

        The court has considered the following factors in reaching this decision that the minor is
sufficiently mature to decide whether to terminate her pregnancy and makes the following
findings:

       The minor’s age is ……….

   The minor’s overall intelligence indicates
…………………………………………………………………….

   The minor’s emotional development and stability indicates
………………………………………………….

   The minor’s credibility and demeanor as a witness indicates
…………………………………………………

   The minor’s ability to accept responsibility is demonstrated by
……………………………………………..

       The minor’s ability to assess both the immediate and long-range consequences of the
minor’s choices is demonstrated by
………………………………………………………………………………………

       The minor’s ability to understand and explain the medical risks of terminating her
pregnancy and to apply that understanding to her decision is indicated by
………………………………………………………………….…………………………………
…………………………………………………………………………

       Whether there may be any undue influence by another on the minor’s decision to have an
abortion.
………………………………………………………………………………………………………
………………………………………………………………………



                                              - 16 -
        .....  The minor has proven by a preponderance of the evidence that she is a victim of
child abuse or sexual abuse inflicted by one or both of her parents or a legal guardian, for the
following reason(s):
……………………………….……………………………………………………………………
………………………………………………………………………………………………………
………………………………………………………………………………………………………
………………………………………………………………………………………………………
…………………………

        The court, having made a finding under this section, will report the abuse as is required
by section 39.201, Florida Statutes.

         .....  The minor has proven by clear and convincing evidence that ………. notification
of ………. consent from OR ………. notification of and consent from a parent or legal guardian
is not in the best interests of the minor, for the following reason(s):
…………………………………………………….………………………………………………
………………………………………………………………………………………………………
…………………………………………………………

       THEREFORE, it is ORDERED AND ADJUDGED that:

   1.      The petition for judicial waiver of parental ………. notice ………. consent
………. notice and consent of termination of pregnancy is GRANTED.

       2.     The minor may consent to the performance or inducement of a termination of
pregnancy without notice to a parent or legal guardian.

       3.     The clerk shall keep and maintain a confidential record of these proceedings as
provided by section 390.01116, Florida Statuteslaw, and shall seal the record.

         DONE AND ORDERED in the .......... court in and for ………… County, Florida, on
.....(date)......


                                                                     Judge




                                              - 17 -
FORM 8.991.               FINAL ORDER DISMISSING PETITION FOR JUDICIAL
                          WAIVER OF PARENTAL CONSENT TO OR NOTICE OF AND
                          CONSENT TO TERMINATION OF PREGNANCY

           IN THE CIRCUIT COURT OF THE                          JUDICIAL CIRCUIT,
                      IN AND FOR                          COUNTY, FLORIDA
In the interest of                                                 Case no.
                     (pseudonym or initials of minor)              Division:
                         FINAL ORDER DISMISSING PETITION FOR
              JUDICIAL WAIVER OF PARENTAL CONSENT TO OR NOTICE OF AND
                     CONSENT TO TERMINATION OF PREGNANCY

       THIS CAUSE having come before the court on a petition for judicial waiver of parental
consent to or notice of and consent to termination of pregnancy and the court being otherwise
advised in the premises, finds the following:

…..     It was not proven by clear and convincing evidence that the minor is sufficiently mature
to decide whether to terminate the pregnancy; specifically, the court has considered the following
factors in reaching this decision and makes the following findings:

        The minor’s age is: ……….

        The minor’s overall intelligence indicates:
        …………………………………………….…………………………………………….
        …………………………………………….……………………………………………..

        The minor’s emotional development and stability indicate:
        …………………………………………….……………………………………………..
        …………………………………………….……………………………………………..

        The minor’s credibility and demeanor as a witness indicates:
        …………………………………………….……………………………………………..
        …………………………………………….…………………………………………….

        The minor’s ability to accept responsibility is demonstrated by:
        …………………………………………….……………………………………………..
        …………………………………………….……………………………………………..

        The minor’s ability to assess both the immediate and long-range consequences of the
        minor’s choices is demonstrated by:
        …………………………………………….……………………………………………
        …………………………………………….……………………………………………


                                                 - 18 -
       The minor’s ability to understand and explain the medical risks of terminating her
       pregnancy and to apply that understanding to her decision is indicated by:
       ………………………………………………………………….…………………………
       ………………………………………………………………………………………………

        The minor’s decision to have an abortion may have been made under any undue influence
        by another is indicated by:
        …………………………………………….………………………………………………
        …………………………………………….…………………………………………….....
…..     It was not proven by the preponderance of the evidence that the petitioner is the victim of
child abuse inflicted by one or both of her parents or her legal guardian;

…..     It was not proven by clear and convincing evidence that ………. notification of ……….
consent from OR ………. notice to and consent from the parent or legal guardian is not in the
best interests of the petitioner;

…..    Other:


THEREFORE, it is ORDERED AND ADJUDGED that:

       1.      The petition for judicial waiver of parental consent to or notice of and consent to
termination of pregnancy is DISMISSED.

       2.     The court shall provide a written transcript of all testimony and proceedings as
provided by section 390.01114, Florida Statuteslaw.

       3.     The clerk shall keep and maintain a confidential record of these proceedings as
provided by sections 390.01114 and 390.01116, Florida Statuteslaw, and shall seal the record.

       4.     The clerk shall immediately provide Form 9.900(f) Notice of Appeal of an Order
Dismissing a Petition for Judicial Waiver of Parental Consent to or Notice of and Consent to
Termination of Pregnancy and Advisory Notice to Minor to the minor or petitioner if other than
the minor.


      DONE AND ORDERED in the ........ court in and for ............ County, Florida, on
.....(date)......


                                                       ______________________________
                                                       Judge




                                              - 19 -
FORM 8.992.            MINOR’S PETITION TO CHIEF JUDGE TO REQUIRE A
                       HEARING ON HER PETITION FOR JUDICIAL WAIVER OF
                       CONSENT OR NOTICE AND CONSENT

 MINOR’S PETITION TO CHIEF JUDGE TO REQUIRE A HEARING ON HER PETITION
           FOR JUDICIAL WAIVER OF CONSENT OR NOTICE AND CONSENT
        I, …..(name)….., hereby petition the chief judge of this judicial circuit for an order
directing the judge to whom this case is assigned to hold a hearing within 48 hours after receipt
of this petition by the chief judge, and requiring the court to enter an order on my petition for
judicial waiver of consent or notice and consent within 24 hours after the hearing.

       In support of this petition, I say:

       My petition for judicial waiver of notice was filed with the Clerk on …..(date)……

       The third business day from the date of filing my petition was …..(date)……

       I have not requested an extension of time for the hearing required to be conducted.

       No hearing has been conducted by the court within the time required by statute.

         WHEREFORE, I ask the chief judge to enter an order requiring the hearing on the
petition for judicial waiver to be conducted within the next 48 hours, and requiring the court to
enter its order within 24 hours after that hearing.

                                                             Signature: _____________________
                                                             Date: _________________________
                                                             Time: ________________________
                                                                     [to be stamped by Clerk]




                                              - 20 -
RULE 9.900.             FORMS

        (a) – (e)               [No Change]

       (f)   Notice of Appeal of an Order Dismissing a Petition for a Judicial Waiver of
Parental Consent to or Notice of and Consent to Termination of Pregnancy and Advisory
Notice to Minor.

                                                         IN THE CIRCUIT COURT FOR THE
                                                              JUDICIAL CIRCUIT (NUMERICAL
                                                         DESIGNATION OF THE CIRCUIT) IN
                                                         AND FOR
                                                         COUNTY, FLORIDA

                                                         Case No.
In re: Petition for a Judicial          )
Waiver of Parental Consent to           )
or Notice of and Consent to             )
Termination of Pregnancy.               )
                                        )                NOTICE OF APPEAL
                                        )
                                        )
(Your pseudonym or initials             )
                                        )
Appellant.                              )
                                        )

        NOTICE IS GIVEN that .....(your pseudonym or initials)....., appeals to the .....(District
Court of Appeal with appellate jurisdiction)....., the order of this court rendered .....(enter the date
that the order was filed on the clerk’s docket)..... [See rule 9.020(h)]. The nature of the order is a
final order dismissing a petition for a judicial waiver of parental consent to or notice of and
consent to termination of pregnancy.

                                                         Signature:
                                                         (As signed on your petition for judicial
                                                         waiver if you are representing yourself)
                                                         Date:
                                                                                OR
                                                         Attorney for
                                                         (pseudonym or initials of appellant)
                                                         (address, e-mail address, and phone number
                                                         of attorney)
                                                         Florida Bar No.




                                                - 21 -
                             ADVISORY NOTICE TO THE MINOR
                             YOU ARE NOTIFIED AS FOLLOWS:
        1.      You are entitled to appeal the order dismissing your petition for a judicial waiver
of parental consent to or notice of and consent to termination of pregnancy. You do not have to
pay a filing fee for the appeal.

       2.      If you wish to appeal, you must file a notice of appeal. A form for the notice of
appeal (Fla. R. App. P. 9.900(f)) will be provided to you with the order dismissing your petition.
You must fill in every blank on the form with the information requested. If you need assistance
with the form, the clerk of the circuit court will help you complete it.

        3.     You must file the notice of appeal with the clerk of the circuit court where your
case was heard. The notice of appeal must be filed within thirty (30) days of the date when the
judge’s written order dismissing your petition was filed with the clerk of the circuit court. If you
do not file your notice of appeal within this time period your appeal will not be heard.

        4.      The notice of appeal is the only document you need to file in connection with
your appeal. You may file a motion to seek permission to file a brief in your case, or to request
oral argument of your case. These motions or any other motions or documents you file
concerning your appeal, except the notice of appeal, must be mailed or delivered to the appellate
court for filing. The appellate court that will be reviewing your case is:

The                               District Court of Appeal




(address of the District Court)

Telephone number:

        (Note: The clerk of the circuit court will fill in the blanks above with the appropriate
court information).

       5.      You may request a lawyer to represent you in your appeal. You must tell the
judge who heard your petition for a judicial waiver of parental consent to or notification of and
consent to termination of pregnancy that you wish to have a lawyer appointed.

       (g) - (n)       [No Change]




                                                - 22 -